— -Judgment of the County Court, Nassau County, convicting appellant of the crimes of burglary in the third degree and grand larceny in the first degree, as a prior felony offender, and imposing sentence, reversed on the law and the facts and a new trial ordered. The verdict is against the weight of the evidence. There were no trial errors which created prejudice sufficient to require reversal of the judgment. Appeals from orders dismissed. Noinn. P. J., Carswell, Adel, MaeCrate and Schmidt, JJ., concur. [See post, p. 887.]